Citation Nr: 9935024	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-02 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

8.  Entitlement to an evaluation in excess of 20 percent for 
hiatal hernia (gastroesophageal reflux disease), stomach 
disability, and irritable bowel syndrome, to include separate 
compensable evaluations.
REPRESENTATION

Appellant represented by:	John S. Berry, attorney at law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968 and from April 1984 to August 1986.  This case 
came before the Board of Veterans' Appeals (Board) on appeal 
of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  A June 
1998 rating decision granted an increased evaluation of 50 
percent for PTSD, effective April 14, 1997.  An October 1998 
rating decision granted service connection for hiatal hernia 
(gastroesophageal reflux disease), stomach disability, and 
irritable bowel syndrome (hereinafter gastrointestinal 
disability), as secondary to the veteran's service-connected 
PTSD on the basis of aggravation, with an evaluation of 20 
percent effective April 14, 1997.  The RO determined that 
each of the components of the disability was 10 percent 
disabling, resulting in a 30 percent level of disability.  
The RO deducted 10 percent from the 30 percent based on its 
determination that the pre-existing level of disability was 
10 percent.  A notice of disagreement with the 20 percent 
evaluation for gastrointestinal disability was received by VA 
in November 1998.  A statement of the case was issued in 
November 1998, and a substantive appeal was received by VA in 
December 1998.  

The June 1998 rating decision also denied increased 
evaluations for service-connected right eye keratoconus and 
bilateral hearing loss, and the veteran's representative was 
notified of this action later in June 1998.  A notice of 
disagreement with these denials was received by VA later in 
June 1998.  Since no statement of the case has been provided 
on these issues, they are referred to the RO for the issuance 
of a statement of the case.


FINDINGS OF FACT

1.  No complex or controversial medical question has been 
presented in this appeal.

2.  The veteran's claims for service connection for asthma, 
peripheral neuropathy, right shoulder disability, left knee 
disability, back disability, and hypertension are not 
plausible.

3.  All available relevant evidence necessary for an 
equitable determination of the rating issues on appeal has 
been obtained.

4.  The veteran's psychiatric symptomatology involves no more 
than occupational and social impairment with reduced 
reliability and productivity due to such factors as flattened 
affect, panic attacks more than one a week, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; the 
evidence does not show occupational and social impairment 
with deficiencies in most areas due to such symptoms as 
suicidal ideation, obsessional rituals, speech that is 
intermittently illogical or irrelevant, spatial 
disorientation, or hygiene problems.

5.  The veteran's gastrointestinal disability is primarily 
manifested by heartburn, reflux, and occasional difficulty 
swallowing certain foods, all of which are made worse by 
stress; there is no showing of vomiting, material weight loss 
or melena or hiatal hernia symptomatology productive of 
severe impairment of health.





CONCLUSIONS OF LAW

1.  An opinion from an independent medical expert is not 
warranted.  38 C.F.R. § 20.901(d) (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for asthma, peripheral 
neuropathy, right shoulder disability, left knee disability, 
back disability, or hypertension.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1999).

4.  The criteria for an evaluation of 30 percent for 
gastrointestinal disability have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.113, 4.114, 
Diagnostic Codes 7319, 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the requests in February 1998 and December 
1998 that an opinion from an independent medical expert be 
obtained, the Board notes that it may obtain an advisory 
medical opinion from a medical expert who is not a VA 
employee when, in its opinion, a medical opinion is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 C.F.R. § 20.901(d) (1999).  For the reasons 
discussed below, the Board concludes that no complex or 
controversial medical question warranting an independent 
medical expert opinion has been presented with respect to any 
of the issues on appeal.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
incurrence may be presumed for certain chronic disabilities, 
including hypertension, arthritis and organic disease of the 
nervous system, when shown to a degree of 10 percent within a 
year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

38 U.S.C.A. § 1154 does not negate the need for medical 
evidence of a nexus between a current disability and a 
disease or injury incurred in or aggravated by service where 
a determinative issue involves a matter requiring medical 
expertise as opposed to a matter susceptible to lay 
observation.  See Libertine v. Brown, 9 Vet. App. 521 (1996).

The veteran's service medical records do not reveal any 
pertinent complaints or abnormal findings on induction 
medical history and examination reports dated in May 1966; 
the veteran's blood pressure was 126/82.  He complained of 
coughing, chills, and yellowish post nasal drip in February 
1967.  The only pertinent complaint on his November 1968 
discharge medical history report from his first period of 
service was of back trouble.  All body areas were normal on 
examination in November 1968; his blood pressure was 130/80.  

On VA examination in March 1969, the veteran's only 
complaints involved his hearing.  His blood pressure was 
130/80 sitting and 140/90 standing.  Examination of his 
respiratory, cardiovascular, nervous, and musculoskeletal 
systems were normal.  

There were no pertinent complaints or abnormal findings on 
annual medical history and examination reports in February 
1979, at which time his blood pressure was 136/80.  On his 
November 1983 medical history and physical examination 
reports prior to his second period of service, there were no 
pertinent complaints or abnormal findings; his blood pressure 
was 138/84.  His blood pressure was 130/80 in December 1984.  
The veteran complained of a persistent nonproductive cough in 
September 1984.  A pinched nerve in the left shoulder was 
noted in July 1985.  The veteran's blood pressure was 138/96 
in February 1986.  Examination in July 1986, which included 
pulmonary function studies (PFS), was within normal limits; 
blood pressure was 132/84.  There were no pertinent 
complaints on a September 1986 medical history report; and 
all pertinent body areas were normal on examination in 
September 1986, at which time the veteran's blood pressure 
was 122/80.

On a fee-basis neurological examination in December 1997 by 
Lincoln Neurology, motor and sensory evaluations were 
considered normal.  Electrodiagnostic studies did not show 
any evidence of carpal tunnel syndrome or polyneuropathy.

On VA respiratory examination in December 1997, the veteran 
said that he had had breathing problems since he was in was 
in service in the 1980's, and he complained of a daily dry 
cough, especially in the mornings.  The diagnosis was history 
of exercise and cold induced asthma.  PFS were considered to 
show results that were within normal limits.  A December 1997 
chest X-ray did not show any acute cardiopulmonary process.  

Although the veteran contends that he has the disabilities at 
issue due to service, the veteran, as a lay person, is not 
qualified to provide medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Although the veteran had acute complaints in service 
involving his respiratory system and back, his service 
medical records do not show any chronic respiratory, 
cardiovascular, neurological or musculoskeletal disability, 
including on final service examination in July 1986.  The 
only shoulder complaint in service involved the left 
shoulder.  Additionally, there was no evidence of disability 
on medical history and physical examination reports in 
September 1986.  In fact, the only pertinent abnormality 
found on VA examinations in December 1997 was exercise and 
cold induced asthma.  However, this finding was not until a 
number of years after service discharge, and there is no 
medical evidence suggesting that the veteran's asthma is 
etiologically related to service.  As noted above, the 
provisions of 38 U.S.C.A. § 1154(b) do not negate the need 
for medical nexus evidence.  Consequently, the Board must 
conclude that the veteran's claims for service connection for 
asthma, peripheral neuropathy, right shoulder disability, 
left knee disability, back disability, and hypertension are 
not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claims for service connection for 
the disabilities noted above.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).

Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for PTSD and an evaluation 
in excess of 20 percent for gastrointestinal disability are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's PTSD and gastrointestinal disability.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the recent evidence of record is not 
adequate for rating purposes, nor has the Board found any of 
the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

When examined by David Parrish, M.D., in August 1997, the 
veteran noted recurrent and distressing recollections of 
Vietnam, recurrent and distressing dreams of combat events 
that occur once or twice a week, occasional flashbacks of 
Vietnam.  He said that he thought about Vietnam everyday.  It 
was noted that he had a mildly diminished interest in 
activities and mild to moderate feelings of detachment with a 
restricted affect.  He had problems with insomnia, 
irritability, difficulty concentrating, hypervigilance, and 
an exaggerated startle response.  It was reported that the 
veteran was very stress sensitive and that the nature of his 
job as a VA benefits counselor has significantly increased 
the severity of his symptomatology.  

On mental status examination in August 1997, the veteran was 
appropriately dressed and fully oriented.  His affect was one 
of marked anxiety with some restlessness.  His mood on 
occasion was flat.  There was no evidence of a thought 
disorder.  No suicidal ideation was found but the veteran 
said that, at times, he felt that it was not worthwhile 
continuing.  There was no history of any suicidal attempts.  
There was some obsessive-compulsive symptomatology noted, 
which was associated with worrying and poor tolerance of 
stress.  His judgment was not impaired; his insight was 
partially impaired.  The diagnosis was PTSD, formerly 
moderate and now moderate to severe, with prominent anxiety 
and depressive characteristics.  The veteran's global 
assessment of functioning (GAF) level had been 70 over the 
previous year or two but was now 50.  Dr. Parrish concluded 
that the veteran's increase in symptomatology was job related 
and that the veteran was not fit for continued employment in 
his current position and should be relocated to a less 
stressful area.  Therapy and medication were recommended.  

On VA gastrointestinal examination in December 1997, the 
veteran complained of a frequent sensation of pressure in the 
upper abdomen and upper gastric area, which was relieved by 
leaning back in his chair.  He had bloating after meals and 
frequent episodes of heartburn and classic reflux.  He took 
Tums on a regular basis.  He also noted burning in the 
throat, water brash, occasional trouble swallowing certain 
foods, and nausea but no vomiting.  The veteran said that his 
symptoms were much worse when he was under stress.  He had 
not had any recent weight loss or gain.  He indicated that he 
had had longstanding frequent loose stools and diarrhea with 
occasional intermixed periods of constipation.  Physical 
examination revealed small hemorrhoids but no abdominal 
masses, tenderness, or organomegaly.  A barium enema showed 
diverticulosis.  An upper gastrointestinal X-ray series 
revealed a hiatal hernia with gastrointestinal reflux and an 
intraluminal mass in the duodenum.  The gastrointestinal 
diagnoses were gastroesophageal reflux disease, irritable 
bowel syndrome, and diverticulosis.  The examiner noted that 
reflux disease and irritable bowel syndrome were at least as 
likely as not aggravated by the veteran's PTSD.  A CT scan of 
the abdomen later in December 1997 revealed a left renal 
stone and left renal cyst but no evidence of duodenal lipoma.

On VA psychiatric examination in April 1998, the veteran said 
that he was having increasing difficulty coping with stress 
and had put in for retirement from his job.  He indicated 
that he had become more irritable and had increasing 
difficulty handling an explosive rage, which included 
destruction of property.  He was having increased panic 
attacks and increased anxiety.  He had a strong sense of 
impending death.  He indicated that he had become more 
isolated and more socially restricted.  His increased anxiety 
also caused increased gastrointestinal problems.  He denied 
suicidal ideation, which he attributed to his fear of death.  
On mental status examination, the veteran was described as 
appropriately groomed and fully oriented.  His mood was 
anxious and depressed.  There was no evidence of impairment 
of thought processes.  He had some mild compulsive behaviors 
but they did not appear to interfere with routine activities.  
There was no irrelevant, illogical, or obscure speech.  The 
veteran had recurring panic attacks, especially at night, 
from one to four times a week.  He had had significant levels 
of chronic depression with depressed mood, decreased energy, 
anhedonia, and difficulty controlling his anger.  Judgment 
for posed situations was mildly impaired.  The diagnosis was 
PTSD, chronic; depression, not otherwise specified; and 
alcohol abuse.  GAF was 48.

According to an August 1998 medical report from Donald E. 
Waltemath, M.D., the veteran appeared to have frequent 
reflux, generally relieved by antacids, and bowel habits that 
were rather typical of irritable bowel syndrome, involving 
sporadic diarrhea alternating with relatively normal bowel 
habits and occasional constipation.  Dr. Waltemath noted that 
stress could increase acid production but would not be the 
primary etiology of the reflux.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.
Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted for psychiatric disability involving occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
psychiatric disability if it is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (1999). 

The evidence of record reveals that the veteran is currently 
assigned a 50 percent evaluation for PTSD because there is 
occupational and social impairment with reduced reliability 
and productivity due to panic attacks more than once a week, 
mildly impaired judgment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  While there is 
evidence that the veteran has some of the symptomatology 
needed for an increased evaluation of 70 percent, such as 
significant depression affecting his ability to function 
appropriately and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships, 
there is a lack of evidence of a greater number of the 
symptoms listed under the 70 percent evaluation.  The veteran 
does not appear to have significant deficiencies in judgment, 
which was unimpaired in August 1997 and only mildly impaired 
in April 1998, or thinking.  Additionally, he does not have 
psychiatric symptomatology such as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
speech that is illogical, obscure or irrelevant, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Consequently, the Board finds that the disability 
picture for the veteran's PTSD does not more nearly 
approximate the criteria for an increased evaluation.

The veteran's claim for an increased evaluation for 
gastrointestinal disability is an original claim that was 
placed in appellate status by a notice of disagreement 
expressing disagreement with an initial rating award.  The 
rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran is currently assigned a 20 percent evaluation for 
his gastrointestinal disability.  Although the veteran was 
granted service connection for gastrointestinal disability on 
the basis of aggravation resulting from PTSD, the Board notes 
that the first evidence of gastrointestinal disability was 
not until VA examinations in December 1997 and the medical 
evidence does not provide an adequate basis for concluding 
that the disability would be at least 10 percent disabling 
without the aggravation caused by the PTSD.  Consequently, 
the Board concludes that no percentage should be subtracted 
from the veteran's evaluation for gastrointestinal 
disability.

A 60 percent evaluation is assigned for hiatal hernia when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health; a 30 percent evaluation is assigned for hiatal hernia 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; and a 10 percent 
evaluation is assigned for hiatal hernia when there are two 
or more of the above symptoms of less severity.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

According to Diagnostic Code 7319, a 10 percent evaluation is 
assigned for moderate irritable bowel syndrome involving 
frequent episodes of bowel disturbance with abdominal 
distress; a 30 percent evaluation is warranted for irritable 
bowel syndrome involving diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  Since the veteran's 
gastrointestinal disabilities are included in the above noted 
codes, separate compensable evaluations are not warranted in 
this case under the applicable regulations.

Review of the medical evidence reveals that November 1997 
upper gastrointestinal X-rays show a sliding type hiatal 
hernia and gastroesophageal reflux, and the veteran has 
complained primarily of reflux, heartburn, pressure in the 
chest, and some difficulty swallowing.  His symptoms 
frequently awaken him at night and are made worse by stress.  
Consequently, the Board concludes that the veteran's 
gastrointestinal symptomatology more nearly approximates the 
criteria for a 30 percent evaluation under Diagnostic Code 
7346.  A higher evaluation is not warranted under this code 
because there is no evidence that the veteran has had 
problems with vomiting, weight loss, melena, or other symptom 
combinations productive of severe impairment of health.

Although the 30 percent evaluation under Diagnostic Code 7346 
could be elevated to the next higher rating, 60 percent, if 
it were found that the severity of the overall disability 
warranted such elevation, the Board finds that the veteran's 
symptomatology does not warrant elevation of the rating 
beyond the currently assigned 30 percent.  This is true 
because, as noted above, the evidence does not show 
gastrointestinal symptomatology listed under the 60 percent 
evaluation and because the veteran's problems with diarrhea 
were described as sporadic in August 1998.  

The Board has also considered whether either of the increased 
rating claims should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).  The 
record reflects that the veteran has not required frequent 
hospitalization for either his PTSD or gastrointestinal 
disability and that the manifestations of each of the 
disabilities are those contemplated by the schedular 
criteria.  In sum there is no indication in the record that 
the average industrial impairment resulting from either 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of either claim for extra-schedular consideration is 
not warranted.


ORDER

Service connection for asthma, peripheral neuropathy, right 
shoulder disability, left knee disability, back disability, 
and hypertension is denied.

An increased evaluation for PTSD is denied.

An evaluation of 30 percent is granted for gastrointestinal 
disability, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

